6/6/2030 ase 2: 20-cv-0498 8) EW, Wate oh2egume nt 20 13 oil eG LOLA 7/20 Fa e3 21 of oW E228 1

Chris Langer v. Esperanza Molina, et al. [USDCCentral California 2:20-cv-04988-JFW (ASx)]
From: Monica Molina (mrmolina@sbcglobal.net)
To: raybailister@potterhandy.com

Cc. amandas@potterhandy.com

Date: Friday, July 31, 2020, 11:39 AM PDT

 

 

Dear Mr. Ballister,

Thank you for your time this morning meeting and conferring with me regarding the above-referenced case. The
purpose of our telephonic conference was to discuss my client's intention to file a Motion to Dismiss based on Jack of
jurisdiction for failure to state a cause of action as well as requesting that the Court refuse to exercise supplemental
Jurisdiction. After our discussion on these matters, you stated that your office would be amending the complaint to
include more facts to state a cause of action. As to the request that the Court exercise supplemental jurisdiction over
State claims, you indicated that the amended complaint would still contain the state claims and have the Court decide on
that issue. Additionally, you provided a target filing date for the amended complaint of Wednesday, August 5, 2020.

Should you have any questions and/or concerns regarding the foregoing, please feel free to contact me. My direct
number is (213) 220-1253 in case | am out of the office working remotely. Your cooperation is greatly appreciated.

 

Regards,

Monica R. Molina

LAW OFFICES OF MONICAR. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended to be delivered only to the named addressee(s) and may contain information which is
confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by anyone
other than the intended recipient(s), the recipient(s) should immediately notify the sender by reply and then delete the
transmission. In no event shali this transmission be read, used, copied, reproduced, stored or retained by anyone other
than the intended recipient(s} except with their express written consent.

a

 
